Title: To George Washington from William Herbert, 30 August 1774
From: Herbert, William
To: Washington, George



sir
Alexandria 30th August 1774

Agreable to my promise to you the other day I Now Send you An Account of what Wheat & Flour Came to this Market within this last year. By the Inspectors Account (Which I had taken this morning) there are 27325 Barrels of Flour & from the Returns made by the Several purchasers of Wheat there are 140000 Bushels—two or three have not Given in their Quantaties, which at a Very moderate Computation will Amount to 10000 Bus[hel]s more, so that in the Whole there will be 27325 Barrels of Flour & 150000 Bus[hel]s of Wheat from the 1st Septemr 1773 to this date—I am with Esteem sir Your Most Humble servt

Wm Herbert

